PER CÚRIAM.
Appellant pleaded no contest to charges of sale and possession of the same quantity of cocaine, reserving the right to appeal the denial of her motion to dismiss the possession charge on the basis of Carawan v. State, 515 So.2d 161 (Fla.1987), and Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988), decision approved sub nom., State v. Smith, 547 So.2d 613 (Fla.1989). The trial court withheld adjudication, placed appellant on two concurrent terms of twelve months’ probation, with the special condition that she spend sixty days in the county jail, and assessed costs.
The trial court erred in failing to grant appellant’s motion to dismiss the possession of cocaine charge. See DiGrazia v. State, 551 So.2d 591 (Fla. 2d DCA 1989). Accordingly, that charge must be vacated. It was also error to impose costs without notice and a hearing. Wood v. State, 544 So.2d 1004, 1006 (Fla.1989); Jenkins v. State, 444 So.2d 947 (Fla.1984). Therefore, the cost assessment is stricken, without prejudice to the state to seek reimposition of costs after proper notice and hearing.
SCHEB, A.C.J., and LEHAN and PARKER, JJ., concur.